Order entered March 12, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00064-CV

                                    JAY COOPER, Appellant

                                                 V.

     THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS
       SUCCESSOR IN INTEREST TO JPMORGAN CHASE BANK, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-02636-2018

                                                ORDER
                  Before Chief Justice Burns, Justice Brown, and Justice Nowell

       Before the Court is appellant’s March 1, 2019 opposed emergency motion as
supplemented seeking an extension of time to comply with this Court’s January 24, 2019 and
February 20, 2019 orders. We GRANT the motion as follows.
       We ORDER appellant to file, by April 1, 2019, a copy of the order from the local
administrative county court at law judge of Collin County giving permission to file this appeal.
No further extension will be granted. We caution appellant that the Court will dismiss the appeal
without further notice if he fails to comply.
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable
Corinne Mason, local administrative county court at law judge of Collin County, and all parties.
                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE